 
EXHIBIT 10.1

AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT




THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
June 30, 2012 by and between Cosi, Inc., a Delaware corporation (the “Company”)
and Carin Stutz, an individual (the “Executive”).
 
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of December 12, 2011, effective as of January 1, 2012 (the
“Original Agreement”).  Defined terms used in this Amendment that are not
otherwise defined herein shall have the meanings ascribed to them in the
Original Agreement (as amended hereby, the “Agreement”); and
 
WHEREAS, the Original Agreement provides that the Company or another party at
the Company’s direction shall purchase Executive’s primary residence located in
Dallas, Texas at the appraised value as determined by the appraisal rendered
thereunder, net of market standard sales commission, on the one hundred
eightieth (180th) day following the Effective Date of the Agreement if a sale
has not otherwise closed before that date (“Purchase Deadline”); and
 
WHEREAS, the Company and the Executive desire to amend and modify the Original
Agreement to extend the Purchase Deadline on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto agree as follows:
 
1.           Capitalized terms not otherwise defined in this Agreement shall
have the meanings ascribed to them in the Agreement.
 
2.           The last sentence of Section 6 is hereby amended and modified by
extending the purchase deadline for the Executive’s residence located in Dallas,
Texas, from 180 days (i.e., June 30, 2012) to 360 days (i.e., December 30,
2012).  Accordingly, the Company or another party at the Company’s direction
shall purchase Executive’s primary residence located in Dallas, Texas at the
appraised value as determined by the appraisal rendered under the Agreement, net
of market standard sales commission, on December 31, 2012 if a sale has not
otherwise closed before that date.
 
3.           This Amendment shall be effective as of June 30, 2012.  This
Amendment may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same instrument.


4.   Except for the express provisions of this Amendment, all of the terms,
covenants and conditions of the Employment Agreement, and all of the respective
rights and obligations of the Company and the Executive hereunder and
thereunder, shall remain in full force and effect during the term of the
Employment Agreement and are not otherwise modified, altered, amended, revised
or changed.




IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Amendment as of the date first above written.
 

EXECUTIVE:   COSI, INC.                           By: 
/s/ Carin Stutz
  By: 
/s/ Stephen Edwards
   
Carin Stutz, CEO & President
   
Name:  Stephen Edwards
   
 
   
Title:    Executive Chair of the Board
 

 
 
1

--------------------------------------------------------------------------------

 